i          i        i                                                                           i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-09-00566-CR

                                           IN RE Jason MIEARS

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: October 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 8, 2009, relator Jason Miears filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his motion to dismiss counsel, objection to an

expert, and petition for writ of habeas corpus. However, on September 24, 2009, the trial court

denied relator’s motion to dismiss his counsel. Therefore, we DENY AS MOOT relator’s petition

for writ of mandamus as it pertains to his motion to dismiss counsel.

           As to relator’s remaining complaints, counsel has been appointed to represent relator in the

criminal proceeding pending in the trial court for which he is currently confined. A criminal




          … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears, pending in the 379th
           1

Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                         04-09-00566-CR

defendant is not entitled to hybrid representation of any form. See Dunn v. State, 819 S.W.2d 510,

525 (Tex. Crim. App. 1991); see also Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App.

2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). Consequently, the trial court

did not abuse its discretion by declining to rule on relator’s pro se objection and petition filed in the

criminal proceeding pending in the trial court. Therefore, we conclude that relator has not shown

himself entitled to mandamus relief. Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).



                                                                PER CURIAM

DO NOT PUBLISH




                                                   -2-